Case 2:20-cv-10876-SFC-MJH ECF No. 18, PageID.173 Filed 04/16/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

Cassie Martinez,

        Plaintiff,
                                              Civil Case No. 20-10876
v.

Red Lobster Hospitality LLC,                  Sean F. Cox
                                              United States District Court Judge
      Defendant.
______________________________/

                                    OPINION AND ORDER

        Acting pro se, Plaintiff filed this action asserting claims against Defendant, her former

employer. The matter is before the Court on Defendant’s motion asking this Court to compel

arbitration of Plaintiff’s claims. The Court concludes that oral argument is not necessary and

shall rule on the motion without a hearing. For the reasons set forth below, the Court shall grant

the motion, to the extent the Court shall compel the parties to arbitrate the claims asserted by

Plaintiff in this action.

                                         BACKGROUND

        Acting pro se, on April 4, 2020, Plaintiff Cassie Martinez filed this action against

Defendant Red Lobster Hospitality LLC, asserting the following three counts: 1) “Sexual

Harassment in Violation of Title VII of the Civil Rights Act of 1964” (Count I); 2) “Retaliation

in Violation of Title VII of the Civil Rights Act of 1964” (Count II); 3) “Violation of Michigan

Whistleblowers Protection Act” (Count III).

        On November 23, 2020, Defendant filed a Motion to Compel Arbitration. (ECF No. 8).



                                                 1
Case 2:20-cv-10876-SFC-MJH ECF No. 18, PageID.174 Filed 04/16/21 Page 2 of 4




In it, Defendant1 asks this “Court to: (1) dismiss Plaintiff Cassie Martinez’s (“Plaintiff”)

Complaint in its entirety, or in the alternative stay proceedings, because a valid agreement to

arbitrate exists between the parties and (2) compel arbitration of Plaintiff’s claims as all of her

claims are subject to final, binding arbitration.” (ECF No. 8 at PageID.39).

       After Plaintiff failed to file a response to the motion within the time allowed by the

applicable local rule, this Court issued an Order to Show Cause, requiring Plaintiff to show cause

why the motion should not be granted. (ECF No. 11).

       Plaintiff filed a response to the Show Cause Order on January 25, 2021, wherein she

states that she “agrees to have her matter submitted to arbitration in accordance with the

procedures set forth in the Motion to Compel” and asks the Court for an extension of time “so

that the parties could negotiate a dismissal order that would allow this matter to be timely

pursued in arbitration.” (ECF No. 12).

       This Court held a Status Conference with the parties on February 18, 2021. Thereafter,

the Court agreed to allow the parties time to discuss a stipulated order that would resolve the

motion. The Court ordered the stipulated order was due by March 12, 2021. Additional

extensions were requested by counsel but, to date, the parties have been unable to agree upon a

stipulated order that would resolve the pending motion. As such, the Court shall consider and

rule upon the motion.




       1
         Defendant’s motion states that “Plaintiff was employed by Red Lobster Restaurants,
LLC, which is the proper Defendant in this lawsuit. Thus, Red Lobster Restaurants, LLC is the
entity” that responded to the complaint by filing the Motion to Compel. (ECF No. 8 at
PageID.39 n.1).

                                                  2
Case 2:20-cv-10876-SFC-MJH ECF No. 18, PageID.175 Filed 04/16/21 Page 3 of 4




                                            ANALYSIS

        Defendant’s motion asserts that Plaintiff entered into a mutual agreement with Defendant

“to arbitrate all disputes arising from her employment.” (ECF No. 8 at PageID.48). Defendant

asserts that “[d]espite her agreement to do so, Plaintiff filed this instant action based entirely on

claims that are covered by the express terms of the arbitration agreement.” (Id.). Defendant

contends that “Plaintiff should be compelled to resolve her claims by the mutually-agreed upon

arbitration terms.” (Id). In support of its motion, Defendant’s exhibits include Plaintiff’s signed

acknowledgment of her agreement to arbitrate. (Def.’s Exhibit 3, ECF No. 8-4). Defendant also

attached a booklet setting forth its Dispute Resolution Process, which includes information as to

how to begin the arbitration process. (Def.’s Exhibit 1, ECF No. 8-2).

        Although Plaintiff did not file a response to Defendant’s motion, in her Show Cause

response, she agrees that her claims are subject to arbitration.

                                    CONCLUSION & ORDER

        Accordingly, the Court GRANTS Defendant’s Motion to Compel Arbitration, to the

extent that the Court COMPELS the parties to ARBITRATE the claims asserted by Plaintiff in

this action.

        IT IS FURTHER ORDERED that this action is STAYED until the conclusion of any

arbitration proceedings and this action is CLOSED on the Court’s docket for statistical purposes.

        IT IS FURTHER ORDERED that the Court shall retain jurisdiction in accordance with

the Federal Arbitration Act, 9 U.S.C. §§1-16, for the purpose of confirming, vacating or

correcting any arbitration award. Any party may move to do so at the conclusion of the




                                                  3
Case 2:20-cv-10876-SFC-MJH ECF No. 18, PageID.176 Filed 04/16/21 Page 4 of 4




arbitration proceedings.



       IT IS SO ORDERED.

                                   s/Sean F. Cox
                                   Sean F. Cox
                                   United States District Judge

Dated: April 16, 2021




                                      4
